Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Arguments
Claim 1 recites inter alia “adding an effective amount of ... [sodium aluminate, potassium aluminate, or mixtures thereof] to a waste water sludge in a sewage treatment plant.”  Applicant’s assertion that “[s]odium aluminate and potassium aluminate are not well-known molecule/products”1 is not supported by the prior art.
First, the USALCO document discloses by Applicant in the pending specification states:

    PNG
    media_image2.png
    88
    1011
    media_image2.png
    Greyscale

Second, USP 20110089122 to Smith, directed to dewatering sludge [0001], e.g., [s]ewerage treatment facilities sludge [0006] or “industrial … wastewater” [0115], explicitly states:

    PNG
    media_image3.png
    205
    406
    media_image3.png
    Greyscale

Third, for additional evidence of recognition in applicant’s field of endeavor, or analogous fields of endeavor addressing applicant’s problem of flocculating particles that enhance settling and dewatering of sludge,2 see also, for example:
	US 20160332899 to HAN at [0004] and [0033]; 
US 20160214874 to Domb at [0004] and [0054];
US 20120118832 to Yontz at [0195] – [0196];
US 20050192199 to Cartwright at [0025] and [0038]; and
US 20020088759 to Krulik at [0026].


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 20130134078 to BIAS.
USP 2130134078 to BIAS describes a solid/liquid separator.  The solids may be 

    PNG
    media_image5.png
    767
    895
    media_image5.png
    Greyscale

sludge effluent from an anaerobic digester [0041].3  Aerated inlet mixture 205 enters the separator at 200 [0035].  Aerated solids overflow weir 300 to exit the separator through 4  The inlet mixture comprising anaerobic solids and aerating gas containing 3% hydrogen sulfide can also include a flocculating agent, e.g., a combination of ferric chloride and sodium aluminate [0042].5  Insofar as it was widely known that ferric 
Per claim 5, BIAS describes addition of coagulating agents along with hydrogen sulfide-laden biogas / aerating gas into the inlet line to a solid / liquid separator which returns separated solids back to an anaerobic digester.  Insofar as the separator receives anaerobic sludge from the digester, then returns the separated sludge back to the digester, the aerating gas inlet line (carrying anaerobic sludge solids from the digester) to the solids / liquid separator, the separator itself, and the line from the separated solids outlet line leading back to the anaerobic digester is itself a sludge recirculation line.
Per claim 7, BIAS describes use of combinations of ferric chloride, sodium aluminate, and calcium hydroxide [0042].
Per claim 8, the aerating gas flow stream comprising biogas and the combination of ferric chloride, sodium aluminate, and calcium hydroxide is a mixture of chemicals.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20130134078 to BIAS, as applied to claim 1 above, further in view of USP 20150376043 to Wett and the USALCO white paper entitled, “Phosphorus Removal in Wastewater Treatment Plants Utilizing USALCO 38 (liquid sodium aluminate, 38% solids)”, www.usalco.com.
BIAS describes addition of coagulating agents along with hydrogen sulfide-laden biogas / aerating gas into a solid / liquid separator which returns separated solids back to an anaerobic digester.  BIAS does not describe adding the sodium aluminate coagulating agent at a feed point into an influent stream introducing new sludge into an anaerobic digester.
	USP 20150376043 to Wett discloses:

    PNG
    media_image9.png
    354
    487
    media_image9.png
    Greyscale

	Similarly, USALCO describes adding sodium aluminate at any of several points along a wastewater treatment process to precipitate phosphorus from wastewater sludges, as shown below:

    PNG
    media_image10.png
    276
    845
    media_image10.png
    Greyscale

	Accordingly, it would have been obvious to have added sodium aluminate at a feed point into an influent stream introducing new sludge into the anaerobic digester implicitly described by BIAS, rather than or in addition to addition in the aerating gas inlet line of the solid/liquid separator, given the suggestion to do so by Wett or by 
	Per claim 6, USALCO teaches that addition of sodium aluminate at multiple locations is possible.  It would have been obvious, therefore, to have added sodium aluminate not only at the location taught by BIAS, but also at a second feed point, e.g., upstream or downstream of the digester, either locations of which are in the recirculation loop defined by the annotation below:

    PNG
    media_image11.png
    276
    845
    media_image11.png
    Greyscale


Action is FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s 10/19/2021 Remarks (at page 4):
        
    PNG
    media_image1.png
    78
    966
    media_image1.png
    Greyscale

        
        2 From US pre-grant pub. 20210032146 corresponding to this/Applicant’s pending application 16/315907:
        
    PNG
    media_image4.png
    243
    410
    media_image4.png
    Greyscale

        3 Bias at [0041]
        
        
    PNG
    media_image6.png
    187
    491
    media_image6.png
    Greyscale

        4 BIAS at [0041]:
        
        
    PNG
    media_image7.png
    460
    482
    media_image7.png
    Greyscale

        
        5 BIAS at [0042]:
        
        
    PNG
    media_image8.png
    310
    484
    media_image8.png
    Greyscale